DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A, Claims 1-16 and 20 in the reply filed on 11/15/21 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/21.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses “The disclosed technology is”, is a phrase, which can be implied. Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4L” in Fig.2 has been used to designate both “first heat generator” in page 6, paragraph 2 and “second heat generator” page 8, paragraph 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “air inlet port” in claims 1, 2 and 9, “air outlet port” in claims 1, 2 and 10, “a second heat radiator” in claims 4 and 6, and “an operation of the endoscope device wherein the heat radiator includes one or more air passages formed in specific locations so as to define a chimney” in Claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “An embodiment 20” in page 20, paragraph 2 as described in the specification.  In addition, “embodiment 21” to “embodiment 30” in pages 22-23 are missing from the drawings. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, 12 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 state “a second heat radiator”, and it is unclear what this second heat radiator is. Without having a first heat radiator in the claims, it is not sure what this second heat radiator is.  Moreover, the second heat generator is not shown in any of the 
Claim 20 states “wherein the heat radiator includes one or more air passages formed in specific locations so as to define a chimney when dissipating the heat away from the endoscope device” and it is unclear what is defined to be having formed in specific locations so as to define chimney. The term “specific locations” does not specify where the air passages are formed.  In addition, the term “define a chimney” is not clear what this represents. It is assumed that “air passages formed in specific locations so as to define a chimney” is the through holes (“chimney holes”) 48a to develop a chimney effect to cause heated air to rise the chimney holes 48a,  as described in the specification in paragraph [0077]-[0084] in US-Pub.20190298162. Clarification or correction is required.
Allowable Subject Matter
Claims 1-3, 5, 8-11 and 13-16 are allowable.
Claims 4, 6, 7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1, an endoscopic device comprising, wherein the heat radiator includes at least one air inlet port through which air flows in and at least one air outlet port having an area smaller than an area of the at least one air inlet port. Rather, Ishigami et al. teach endoscopic device (endoscope apparatus 1) comprising: a manipulator body (a main body unit 20); an insertion portion (insertion portion 10) having opposed respective proximal and distal ends (Fig.1) wherein the insertion portion (insertion portion 10) is connected to the manipulator body via the proximal end (Fig.1, and [0033]-[0034] main body unit 20 that is connected to a proximal end of the insertion portion 10); a first heat generator ([0048] heat generated by LED 71) configured to be attached to the manipulator body (a main body unit 20); and a heat radiator (heat discharge unit 80) configured to be detachably attached to the manipulator body and thermally connected to the first heat generator ([0048] heat generated by LED 71).
Claims 2-3, 5, 8-11 and 13-16 are dependent from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150055297 A1		Chilek; Theodore et al.
US 20090109429 A1		Scott; Joshua Lynn et al.
Chilek et al. (US 20150055297) disclose an inspection apparatus including a first housing, a first heat sink, and a fan assembly. The first housing can have a distal portion with a user interface and a proximal handle portion, and it can also include a first 
Scott et al. (US 20090109429) disclose an inspection apparatus. To prevent processing electrical components from being subject to thermal damage by heat generated by a light source bank, the light source bank can be provided in thermal separation relative to the processing electrical components.  (See figures and [0031]-[0032]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795